Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about October 31, 2000, terminating respondent’s parental rights to the subject children and transferring their guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent failed to visit the children at all for more than four months prior to the filing of the petition, that her visits before that were sporadic and frequently marked by lateness, and that she resisted the agency’s persis*187tent and diligent efforts to have her complete the drug rehabilitation and parenting skills programs deemed necessary to correct the problems that led to the children’s placement (see Matter of Keisha LeKeya D., 294 AD2d 161). Family Court also properly terminated respondent’s parental rights rather than order a suspended judgment, there being no evidence of a realistic plan to provide an adequate and stable home for the children (see Matter of Latasha W., 268 AD2d 340), and in view of respondent’s failure for more than four years to comply with the agency’s requirements (see Matter of Lauren Annette McL., 270 AD2d 102, lv denied 95 NY2d 755). Concur — Nardelli, J.P., Mazzarelli, Saxe and Marlow, JJ.